          Case 1:19-cr-00690-KPF Document 61 Filed 07/22/20 Page 1 of 1




                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                      FAX (212) 964-2926
                                       July 22, 2020
Hon. Katherine Polk Failla

                                                           MEMO ENDORSED
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF
                               Re: United States v. Kevin Grullon,
                                     19 Cr. 690 (KPF)
Your Honor:

        I write to request a change in Kevin Grullon’s bond condition from home detention to a
curfew, with the hours to be set by pretrial. Mr. Grullon’s pretrial officer reports that he has
been compliant with the terms of his home detention. Both the government, by Aline Flodr, Esq.
and pretrial by Jonathan Lettieri, consent to this application.
        Therefore, I request that the Court approve a change in Mr. Grullon’s bond from home
detention to a curfew with hours to be set by pretrial.

                                      Respectfully,


                                      Lisa Scolari




Application GRANTED.

Dated:         July 22, 2020                          SO ORDERED.
               New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
